              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 AMERICAN FEDERATION OF
 STATE, COUNTY, AND
 MUNICIPAL EMPLOYEES
 COUNCIL 32 AND ITS AFFILIATED                    Case No. 19-CV-1811-JPS
 LOCAL 467 AFL-CIO,

                     Plaintiff,                                   ORDER
 v.

 SUNNY RIDGE NURSING AND
 REHABILITATION CENTER LLC,
 SUNNY RIDGE REHABILITATION
 CENTER LLC, MONARCH
 HEALTHCARE OPERATING III LLC,
 and PRESTIGE HEALTHCARE
 GROUP LLC,

                     Defendants.


      On December 11, 2019, the plaintiff, American Federation of State,

County, and Municipal Employees Counsel 32 and its affiliated Local 467

AFL-CIO (“Local 467”), filed this action alleging that the above-captioned

defendants violated the Labor Management Relations Act, 29 U.S.C. § 185.

(Docket #1). The action arises from an arbitration decision requiring the

reinstatement of an improperly terminated employee, as well as

compensation for lost wages and benefits. One of the defendants, Monarch

Healthcare Operating III LLC (“Monarch”) filed a motion to dismiss,

claiming that it was not a party to the arbitration, and therefore has no

obligation to perform on the arbitration award. (Docket #5). For the reasons




  Case 2:19-cv-01811-JPS Filed 08/21/20 Page 1 of 5 Document 21
explained below, Monarch’s motion will be granted, but Local 467 will be

given leave to amend the complaint.

1.       LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). Plausibility requires “more than a sheer possibility that

a defendant has acted unlawfully.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (citations and quotations omitted). In reviewing the

complaint, the Court is required to “accept as true all of the well-pleaded

facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak, 810 F.3d at 480–81. However, the Court “need not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (citations and quotations omitted).

2.       RELEVANT ALLEGATIONS

         All of the defendants, including Sunny Ridge Nursing and

Rehabilitation, LLC (“Sunny Ridge”), Sunny Ridge Rehabilitation Center,

LLC (also, “Sunny Ridge”) see (Docket #1 ¶¶7–8), Prestige Healthcare

Group, LLC (“Prestige”), and Monarch, are either current or former owners

and operators of a “skilled care center” in Sheboygan, Wisconsin.


                               Page 2 of 5
     Case 2:19-cv-01811-JPS Filed 08/21/20 Page 2 of 5 Document 21
Confusingly, the parties also seem to refer to the “skilled care center” as

“Sunny Ridge,” without delineating the difference between the “skilled

care center” and the two defendants of the same name. See e.g., (Docket #1

¶ 11 (referring to a collective bargaining agreement “covering all employees

at Sunny Ridge.”). Monarch owned and operated the “skilled care center”

from March 2017 until March 30, 2019.

      On November 12, 2015, Plaintiff and an undefined organization

called “LSS of Sheboygan, LLC” executed a collective bargaining

agreement. (Id.) The collective bargaining agreement went into effect on

November 12, 2015 and lasted through November 30, 2017, and covered

“all employees at Sunny Ridge” except for certain managerial, professional,

and temporary cadres of the facility. (Id. ¶ 11). The collective bargaining

agreement set forth a grievance procedure for handing employment issues,

the substance of which is immaterial for the purposes of this Order. When

this original collective bargaining agreement expired, Local 467 and “Sunny

Ridge Rehabilitation Center, LLC executed a successor collective

bargaining agreement, effective December 1, 2017.” (Id. ¶ 14). This

successor collective bargaining agreement lasted through 2019.

      In March 2017, while the original bargaining agreement was in effect,

Monarch “assumed . . . the collective bargaining agreement between Local

467 and LSS of Sheboygan, LLC.” (Id. ¶ 12). On May 25, 2017, Local 467

properly filed a grievance against Monarch pursuant to the original

collective bargaining agreement, claiming that a covered employee was

wrongly terminated. (Docket #1-2). On October 11, 2018, while the

successive collective bargaining agreement was in effect, Local 467 and the

“Company” appeared before a labor arbitrator. (Docket #1 ¶¶ 7–8, 15)

(explaining that both of the “Sunny Ridge” defendants could be referred to


                            Page 3 of 5
  Case 2:19-cv-01811-JPS Filed 08/21/20 Page 3 of 5 Document 21
as the “Company”). The arbitrator found that the grievance was sustained

and required reinstatement of the terminated employee’s job, as well as

compensation for lost wages and benefits.

3.       ANALYSIS

         The crux of the motion to dismiss arises from Monarch’s argument

that “the arbitration award is not against Monarch.” (Docket #6 at 1).

According to Monarch, the arbitration award is entered against Sunny

Ridge Rehabilitation Center, not itself. See (Docket #1-4 at 1) (caption page

of arbitration decision as applying to a dispute between “Sunny Ridge

Rehabilitation Center and The American Federation of State, County, and

Municipal Emplyees [sic] Council 32”). Monarch also contends that the

arbitration award cannot apply to it, because, by the plain language of the

complaint, the successor agreement in effect in 2018, when the award was

issued, was between “Sunny Ridge Rehabilitation Center, LLC” and Local

467. See (Docket #1 ¶ 14); (Docket #1-3 at 1, 3).

         The Court finds that Plaintiff adequately alleged that Monarch was

subject to the original collective bargaining agreement. (Docket #1 ¶ 12).

Presumably, Monarch was also subject to the successor agreement executed

between Plaintiff and “Sunny Ridge Rehabilitation LLC” during the period

of time when Monarch “owned and operated” the facility, which is also

called “Sunny Ridge.” Indeed, the underlying grievance was filed against

Monarch. (Docket #1-2). However, in the confusion of the three Sunny

Ridges and five defendants, Local 467 failed to allege that Monarch was

subject to the successive collective bargaining agreement. Plaintiff’s

opposing brief attempts to remedy this shortcoming, (Docket #19 at 5), but

a “complaint may not be amended by the briefs in opposition to a motion

to dismiss.” Car Carriers, Inc. v. Ford Motor Co., 745 F. 2d 1101, 1107 (7th Cir.


                               Page 4 of 5
     Case 2:19-cv-01811-JPS Filed 08/21/20 Page 4 of 5 Document 21
1984). Accordingly, Plaintiff will be granted leave to amend the complaint.

Plaintiff’s arguments regarding successor liability are well taken, but they

do not remedy the pleading deficiencies.

4.       CONCLUSION

         For the reasons explained above, Monarch’s motion to dismiss will

be granted. However, because the supporting documents clearly suggest

Monarch’s involvement in the facts underlying this lawsuit, the Court finds

that Local 467 should be granted leave to amend the complaint pursuant to

Federal Rule of Civil Procedure 15(a)(2) in order to plead facts giving rise

to Monarch’s liability under the successor collective bargaining agreement.

For the sake of clarity, Local 467 would also do well to distinguish between

the various Sunny Ridges.

         Accordingly,

         IT IS ORDERED that Monarch’s motion to dismiss (Docket #5) be

and the same is hereby GRANTED; and

         IT IS FURTHER ORDERED that Local 467 file an amended

complaint on or before September 11, 2020.

         Dated at Milwaukee, Wisconsin, this 21st day of August, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                               Page 5 of 5
     Case 2:19-cv-01811-JPS Filed 08/21/20 Page 5 of 5 Document 21
